        Case 1:19-cv-00404-JCH-LF Document 37 Filed 09/30/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

KENT E. GREENHALGH,

       Plaintiff,

v.                                                                          1:19-cv-00404-JCH-LF

ANDREW SAUL, Commissioner of
the Social Security Administration,

       Defendant.
             .

                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       The Magistrate Judge filed her Proposed Findings and Recommended Disposition on

September 9, 2020 (Doc. 36). The proposed findings notified the parties of their ability to file

objections within fourteen (14) days and that failure to do so waived appellate review. To date,

the parties have not filed any objections and there is nothing in the record indicating that the

proposed findings were not delivered.

       Wherefore,

       IT IS HEREBY ORDERED AS FOLLOWS:

       1.      The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.
               36) are ADOPTED;

       2.      Plaintiff’s Motion to Remand (Doc. 33) is DENIED, and the decision of the
               Commissioner is affirmed.

       3.      A final order is entered concurrently herewith.



                                                  _______________________________________
                                                  SENIOR UNITED STATES DISTRICT JUDGE
Case 1:19-cv-00404-JCH-LF Document 37 Filed 09/30/20 Page 2 of 2




                              -2-
